The opinion of the Court was delivered by
Moses, C. J.
The issue ordered by the Court in this cause was not only to ascertain the true consideration of the note given to Pate by J. W. Stubbs, but to determine whether the judgment confessed upon it was taken by Pate with the view, fraudulently, to delay, hinder or prevent the plaintiffs, Smith and Gibson, or either of them, in the recovery of their debts from the said Stubbs. To this, the jury, on the issue so submitted to them, have responded in the *208negative. In the class of cases referred to in the argument on behalf of the plaintiffs, where the Court refused to permit the judgment to stand of force to the extent of the true consideration on which it was founded, the intent fraudulently to delay and hinder creditors was found by the jury or established by the decree. Here, however, the jury, by their verdict, ignore such intent on the part of Pate. The bill was filed to set aside the judgment on the ground of fraud alone, and when this has been negatived by the jury all claim to the interposition of a Court of Equity for a reduction of the amount for which the judgment was taken ceases.
Where an advantage has been obtained under circumstances which lead to a suspicion of fraud, the party for whose benefit it was intended will not be allowed to retain it at the expense of bona fide creditors, although equity might so far interfere as to permit the instrument through which such benefit was to be obtained, to stand for the real value of the consideration. Where, however, it appears that the transaction was fraudulent in itself, and therefore void, in the language of the books, “ the Court is not bound to disentangle a web of fraud to ascertain if any good material be mixed in it.”
The bill in the case before us charges that the judgment was without consideration, and fraudulent as against creditors, and the jury have not only found that there was a consideration, though not equal to the whole amount for which it was taken, but that there was no fraudulent purpose on the part of Pate.
The real value of the animals and the expense of their transportation, which formed the consideration of the note, give no claim to the plaintiffs to have the judgment reduced to the amount which would represent the proper sum at which such value and expenses should be assessed. If there was no fraud by Pate, it was competent for him to fix the rate for his property and services, no matter what may have been the view of Stubbs in assenting, provided the motive was unknown to Pate, and such conclusion we are obliged to infer from the verdict.
Nor can it avail the plaintiffs that the language of the issue submitted precluded enquiry into the fraudulent intent on the part of Stubbs. It would be inconsistent with every principle of law and morals to say that Pate, who has been acquitted of all wrong by the verdict of the jury, should in any way be affected by the fraudulent motive which may have actuated Stubbs in the transaction. To visit the consequences of the improper design of Stubbs on the head *209of Pate, would not comport with the verdict which acquits him of any participation in the fraud, for had he in any way connived with Stubbs in the motive which may have influenced him, prompted by a common purpose, he would be as obnoxious to the charge of fraud as Stubbs himself. It would not only be a hard, but most unjust rule, when the jury have acquitted Pate of a fraudulent design, to deprive him of the benefit of his judgment, because Stubbs, in giving it, may have had in view some hope of advantage to himself at the expense of his creditors.
The issue was ordered by this Court, because it was not satisfied with the conclusion of the Circuit Judge, “that the judgment was tainted not only with legal but actual fraud.” It is not necessary to enter into an analysis or examination of the testimony for the purpose of sustaining the views on which this Court based its judgment. It might be enough to say that it was impressed by the circumstance of the absence of all proof that Pate, when he took the confession, had any knowledge of the indebtedness of Stubbs to others. It is competent for this Court to order a new trial, or even to decree, according to its own view of the case, non obstante veredicto. The object of ordering an issue to be tried by a jury of the vicinage, was to test the questions of fact involved, by the judgment of that tribunal more peculiarly fitted by its knowledge of the witnesses to arrive at a proper solution through the evidence submitted. We do not see such manifest error in their judgment as should authorize us either to set it aside, or to decree in the face of it.
It is ordered and adjudged that the bill be dismissed, each party to pay his own costs.
Willard, A. J., and Wright, A. J., concurred.